Title: To George Washington from Richard Morris, 19 February 1793
From: Morris, Richard
To: Washington, George



Sir
New York Feby 19th 1793

  With the greatest Respect I take the Lyberty to inform you that on the Eighteenth of the Next month I shall perfect a year as Supervisor of the District of New York, and to Assure you I have the most gratefull Sence of the favour done me in Calling me to that Appointment (when I had not only been Neglected but Ungratefully treated by my own State) yet Sir the Emoluments Appointed to that Office tho Amply Sufficient at first View, After the deductions to pay Necessary Clerks, Office Keeper and Stamper of Certificates, Office Rent, fuel & &. leaves a Recompence Altogether unequal to the trouble, and Attendance, without any Recompence, for the Responsibility or for the Neglect, of my farm, and Mills, in the Country—from this Consideration only, I am induced to Resign the Office, and to begg Such Arrangements may be taken, that I may on the first of April next which is a Quarter day deliver over to my Successor the Books & &: pertaining to the Office.
I take the lyberty to send Inclosed, a State of my Receipts, and Expenditures Officially, for the two first Quarters I was Employd,

to Enable you, to Judge of the Suffcy of the Recompence. I am Sir—with the Greatest Deference and Respect your Most Obedient Humble Servant

Rid Morris

